UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7187



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITHROY NOEL CLARKE, a/k/a Michael St. Clair
Davis, a/k/a Tyrone Roberts, a/k/a Capone,
a/k/a “T”, a/k/a Khadafi,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-97-166, CA-01-738-2)


Submitted:   November 1, 2002             Decided:   December 4, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keithroy Noel Clarke, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keithroy Noel Clarke seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Clarke has not made a substantial

showing of the denial of a constitutional right. See United States

v. Clarke, Nos. CR-97-166; CA-01-738-2 (E.D. Va. filed May 29,

2002; entered May 30, 2002). Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2